Citation Nr: 1307178	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected status post surgery for ligament injury and meniscal tear with arthritis, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee instability.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected scarring of the right knee.  

4.  Entitlement to a compensable disability rating for service-connected bilateral refractive error.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim is currently under the jurisdiction of the RO in Waco, Texas.

The record reflects that service connection was originally granted for status post surgery for ligament injury and meniscal tear with arthritis, right knee.  In June 2008, the disability was recharacterized to include scarring of the right knee.  In December 2011, separate ratings were assigned for scarring and instability of the right knee, and the original disability was again identified as status post surgery for ligament injury and meniscal tear with arthritis.  As the independent ratings for right knee instability and scarring address symptomatology that has been directly associated with the Veteran's primary knee disability which is on appeal, these ratings are also within the Board's jurisdiction as elements of the current appeal.  


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal regarding entitlement to increased ratings for service-connected status post surgery for ligament injury and meniscal tear with arthritis, right knee; instability of the right knee; scarring of the right knee; and bilateral refractive error.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met regarding the appellant's claims for increased ratings for service-connected status post surgery for ligament injury and meniscal tear with arthritis, right knee; instability of the right knee; scarring of the right knee; and bilateral refractive error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a letter to the Board dated in February 2013, the appellant withdrew his claims for increased ratings for service-connected status post surgery for ligament injury and meniscal tear with arthritis, right knee; instability of the right knee; scarring of the right knee; and bilateral refractive error.  As the appellant has withdrawn his appeal regarding this issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the claims are dismissed.  38 U.S.C.A. § 7105.









CONTINUED ON NEXT PAGE

ORDER

The appeal seeking a disability rating in excess of 10 percent for service-connected status post surgery for ligament injury and meniscal tear with arthritis, right knee, is dismissed.

The appeal seeking a disability rating in excess of 10 percent for service-connected instability, right knee, is dismissed.

The appeal seeking a disability rating in excess of 10 percent for service-connected scarring, right knee, is dismissed.

The appeal seeking a compensable disability for service-connected bilateral refractive error is dismissed.





____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


